DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-13 and 26-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henneberry et al.(US 2007/0055889) in view of Bickel et al. (2011/0004324).
Regarding Claims 1 and 26. Henneberry teaches a method for characterizing power quality events in an electrical system, comprising ([0126]; fig. 1), A central processing unit(as cited in claim 26)(100: fig.1) : 
processing electrical measurement data from or derived from energy-related signals captured by at least one first intelligent electronic device, IED, in the electrical system, wherein the at least one first IED is installed at  a first metering point in the electrical system (120: fig. 1; [0126]); 
processing electrical measurement data from or derived from energy-related signals captured by at least one second IED in the electrical system, wherein the at (120: fig. 1; [0126]);
 and deriving electrical measurement data for at least one first virtual meter in the electrical system from (125: fig. 1; [0126])
(a) the electrical measurement data from or derived from the energy-related signals captured by the at least one first IED (power parameter: [0126]), and 
(b) the electrical measurement data from or derived from the energy-related signals captured by the at least one second IED(power parameter: [0126]), 
wherein the at least one first virtual meter is installed or located at a third metering point in the electrical system, wherein the third metering point is different from both the first metering point and the second metering point (125: fig. 1), 
wherein the first metering point and the second metering point are in particular physical metering points in the electrical system (i.e. 120e, 120f: fig. 1), and wherein:
 the electrical measurement data from or derived from energy-related signals captured by the at least one first IED is processed to generate or update a first dynamic tolerance curve associated with the first metering point (figs. 5a, 5b; the new setting(s) or power curve(s), modify a protection profile: [0053], [0055]-[0056]); 
the electrical measurement data from or derived from energy-related signals captured by the at least one second IED is processed to generate or update a second dynamic tolerance curve 2 91182905v.1Docket No. PAL-SPL-0312-US-NP(825US2) associated with the second metering point(figs. 5a, 5b; the new setting(s) or power curve(s), modify a protection profile: [0053],[0055]- [0056]); and 

However, Bickel teaches the method further comprises using the derived electrical measurement data to generate or update a third dynamic tolerance curve associated with the third metering point (estimate of the measurement, i.e. electrical characteristic of virtual IED: [0035]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Henneberry, using the derived electrical measurement data to generate or update a third dynamic tolerance curve associated with the third metering point, as taught by Bickel, so as to the overall cost and complexity of power monitoring systems is reduced while improving the data analyses and solutions for an end-user in compact and inexpensive way.
Regarding Claims 3 and 27. Henneberry further teaches the third metering point consists of one or more unmetered branch circuits that are not physically metered (150 b: fig. 1).

Regarding Claims 4 and 28. Henneberry further teaches the energy-related signals captured by the at least one first IED and the energy-related signals captured by the at least one second IED include at least one of voltage, current, energy, active power, apparent power, reactive power, harmonic voltages, harmonic currents, total voltage harmonic distortion, total current harmonic distortion, harmonic power, individual  (figs. 5a, 5b; current: [0053], [0055]-[0056]).

Regarding Claims 5 and 29. Henneberry further teaches processing electrical measurement data from or derived from energy-related signals captured by at least one first IED in the electrical system to generate or update a first dynamic tolerance curve associated with a first metering point in the electrical system, includes(figs. 5a, 5b; the new setting(s) or power curve(s): [0053], [0055]-[0056]): processing the electrical measurement data from or derived from the energy-related signals captured by the at least one first IED in the electrical system to identify a power quality event(505: fig. 5a) at the first metering point(i.e. 120e: fig. 1; [0126]), and to determine an impact of the identified power quality event at the first metering point (startup current of a motor: [0053]); and using the identified power quality event and the determined impact of the identified power quality at the first metering point to generate or update the first dynamic tolerance curve associated with the first metering point, wherein the first dynamic tolerance curve characterizes at least an impact of power quality events on the first metering point (510: fig. 5a; [0053], [0056]).

Regarding Claims 6 and 30. Henneberry further teaches the at least one first IED is configured to monitor one or more loads in the electrical system, and the first dynamic tolerance curve further characterizes a response of the one or more loads to the power quality events(i.e. minimum current profile: [0053], [0055]-[0056]).

Regarding Claims 7 and 31. Henneberry further teaches processing electrical measurement data from or derived from energy-related signals captured by at least one first IED in the electrical system to generate or update a first dynamic tolerance curve associated with a first metering point in the electrical system, includes(figs. 5a, 5b; the new setting(s) or power curve(s), modify a protection profile: [0053],[0055]- [0056]): processing the electrical measurement data from or derived from the energy-related signals captured by the at least one first IED in the electrical system to identify a power quality event at the first metering point(120: fig. 1; [0126]), and to determine a time of occurrence of the identified power quality event at the first metering point (current vs time: fig. 5a-5b).

Regarding Claims 8 and 32-33. Henneberry further teaches processing electrical measurement data from or derived from energy-related signals captured by at least one second IED in the electrical system to generate or update a second dynamic tolerance curve associated with a second metering point in the electrical system, includes(figs. 5a, 5b; the new setting(s) or power curve(s): [0053], [0055]-[0056]): determining an impact of the identified power quality event ([0053], [0055]-[0056]) at the second metering point(i.e. 120f) based on an evaluation of the electrical measurement data from or derived from the energy- related signals captured by the at least one second IED proximate to the determined time of occurrence of the power quality event at the first metering point (i.e. 120 e; [0053], [0055]-[0056]); and using the identified power quality event and the determined impact of the identified power quality at the second metering point to generate or update the second dynamic tolerance curve associated with the [0053], [0055]-[0056]), wherein the second dynamic tolerance curve characterizes at least an impact of power quality events on the second metering point((530: fig. 5b; [0053], [0056])), wherein the at least one second IED is in particular not configured to capture the power quality event, or the at least one second IED is incapable of capturing the power quality event(535: fig. 5b; [0053], [0056]).

Regarding Claims 10 and 34. Henneberry further teaches the at least one second IED is configured to monitor one or more loads in the electrical system, and the second dynamic tolerance curve further characterizes a response of the one or more loads to the power quality events(i.e. minimum/ maximum current profile: [0053], [0055]-[0056]).

Regarding Claims 11 and 35. Henneberry further teaches at least the determined time of occurrence of the identified power quality event at the first metering point is communicated from the at least one first IED to at least one of(current vs time: fig. 5a-5b): a cloud-based system, on-site software, a gateway, and another head- end system, and wherein the impact of the identified power quality event at the second metering point is determined on the at least one of: the cloud-based system, the on-site software, the gateway, and the other head-end system(105, 170, 100: fig.1).

Regarding Claims 12 and 36. Henneberry further teaches communicating the determined time of occurrence from the at least one first IED to the at least one of: the cloud-based system, the on- site software, the gateway, and the other head-end (105, 170, 100: fig.1); and communicating the at least one of the timestamp, the alarm, and the trigger to the at least one of: the cloud-based system, the on-site software, the gateway, and the other head-end system ([0046],[0061]-[0062], [0086]).

Regarding Claims 13 and 37. Henneberry further teaches at least one first virtual meter in the electrical system(125: fig.1); (a) the electrical measurement data from or derived from the energy-related signals captured by the at least one first IED(figs. 5a, 5b, [0053], [0055]-[0056]), and (b) the electrical measurement data from or derived from the energy-related signals captured by the at least one second IED, includes(figs. 5a, 5b, [0053], [0055]-[0056]): (a) the electrical measurement data from or derived from the energy- related signals captured by the at least one first IED(i.e. 120e: fig. 1), and (b) the electrical measurement data from or derived from the energy-related signals captured by the at least one second IED(i.e. 120f: fig. 1), based on a known location of the at least one first virtual meter with respect to the at least one first IED and the at least one second IED((i.e. 120e, 120f: fig. 1)).
Henneberry silent about deriving electrical measurement data for at least one first virtual meter in the electrical system from;
deriving the electrical measurement data for the at least one first virtual meter in the electrical system from (a) the electrical measurement data from or derived from the at least one first IED, and (b) the electrical measurement data from or derived from the at least one second IED.
(estimate of the measurement, i.e. electrical characteristic of virtual IED: [0035]-[0038]);
deriving the electrical measurement data for the at least one first virtual meter in the electrical system from (a) the electrical measurement data from or derived from the at least one first IED, and (b) the electrical measurement data from or derived from the at least one second IED (estimate of the measurement, i.e. electrical characteristic of virtual IED: [0035]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Henneberry, deriving electrical measurement data for at least one first virtual meter in the electrical system from;
deriving the electrical measurement data for the at least one first virtual meter in the electrical system from (a) the electrical measurement data from or derived from the at least one first IED, and (b) the electrical measurement data from or derived from the at least one second IED, as taught by Bickel, so as to the overall cost and complexity of power monitoring systems is reduced while improving the data analyses and solutions for an end-user in compact and inexpensive way.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864